Citation Nr: 1721879	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran testified before a Veterans Law Judge at the RO in Fort Harrison, Montana.  In January 2017, the Veteran was informed that the Judge who took his testimony has since left the Board.  The Veteran did not elect for a new hearing.

In a January 2015 decision, the Board awarded the Veteran an initial 50 percent rating for service-connected posttraumatic stress disorder (PTSD) and denied entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand (Joint Motion), the portion of the January 2015 Board decision denying a TDIU was vacated and remanded.  In March 2016, the Board remanded the claim.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).   Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently in receipt of service connection for PTSD, residuals of prostate cancer, tinnitus, a bilateral foot disability, and coronary artery disease.  Prior to July 2, 2013, he did not meet the schedular criteria for consideration of a TDIU, as although his PTSD was rated as 50 percent disabling, he was not in receipt of additional disability ratings to equal 70 percent.  Since July 2, 2013, he has met the schedular criteria for consideration of a TDIU.  The Board notes that it may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

However, the Board finds that the weight of the probative evidence is against a finding that the Veteran's service-connected disabilities preclude employment or that referral for consideration of a TDIU on an extra-schedular basis would be warranted.  

In so finding, the Board has taken into consideration the positive medical evidence of record.  In that regard, a September 2011 VA psychology treatment record stated that the Veteran suffered from severe chronic depression, anxiety, anger, irritability, mood swings, flashbacks and nightmares, and other symptoms such as social withdrawal.  The psychologist stated that the Veteran could no longer maintain gainful employment or sustain effective social relationships due to his PTSD.  The psychologist stated that the Veteran had used hard work and high levels of activity as a way to cope with his PTSD symptoms, but that now that he no longer could work and was suffering from health problems, his level of activities had lessened and that was exacerbating his PTSD.  

In December 2015, a private vocational consultant opined that the Veteran's PTSD precluded gainful employment.  The consultant reviewed the claims file and conducted an interview with the Veteran.  The consultant noted that the Veteran had worked until October 2010, when he was 70, as a salesperson/shipper-receiver.  He left employment due to a work injury and because he felt tired and unable to cope with his PTSD symptoms.  The consultant reported that the Veteran's job had become a stress-inducer rather than a distraction as it had been previously.  The Veteran reported that he stayed home most of the time to avoid interactions with others.  He was doing better emotionally because he was no longer working.  He had to rest for an hour each afternoon due to his heart condition.   The consultant took issue with a July 2012 VA opinion stating that the Veteran's PTSD would not preclude work-like activities, stating that the Veteran's anxiety, chronic sleep impairment, and mild memory loss, also noted during that examination, were significant enough to cause disruptions to employment to lead to job termination.  

In a December 2015 statement, the Veteran reported that his PTSD precluded his ability to work.  As examples, he stated that his hypervigilence affected his work performance because he would be outspoken and could not accept mediocrity.  He had trouble getting along with his co-workers and was direct with his differences in opinion and such would lead to verbal disagreements.  He preferred to work alone.  He also reported that he was very alert in public places, suffered from weekly panic attacks, and slept about 6 hours per night.  He stated that his coronary artery disease made it so that he could not engage in as many activities as previously, his tinnitus interfered with his ability to converse with others, and his prostate cancer made him feel fatigued throughout the day.

However, even when considering the above evidence, the Board assigns higher probative weight to the multiple VA examination opinions of record for the reasons stated below, and finds that the preponderance of the evidence is against the Veteran's claim for a TDIU.  

For one, multiple VA examiners have interviewed the Veteran and reviewed the claims file, but have found that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  On April 2016 Social and Industrial Survey,  the Veteran's PTSD did not appear to affect his social and occupational functioning so as to meet the standard for a TDIU.  Rather, the Veteran was noted to be cooperative, easily understood, with good reality testing, and with no communication impairment.  He reported that he had had a successful career, and did not note any significant impairment in work functioning.  He reported that it had been fairly easy for him to make friends throughout the years, but that he was mostly interested in spending time with his family.  He reported that he retired in his 70s and was tired of all of the travel that he had to do for work.  It was noted that he had some cognitive dysfunction with regard to memory.  There was no impairment to his social functioning.  

The Board notes a significant contrast between the April 2016 VA survey report and the findings made in September 2011 and December 2015.  The April 2016 survey found a far less severe impairment to occupational functioning.  In that regard, the Veteran's occupational impairment as noted in the April 2016 report is similar to that which was demonstrated and observed in the other VA examinations conducted throughout the appeal period.  

On May 2011 VA examination, the Veteran reported that he was looking for a job and could work if he found one.  His mental status examination was within normal limits in that he spoke normally, he was oriented, logical, and coherent.  His mental processes and thoughts were normal.  He noted a sleep impairment that he had had for many years.  He did suffer from ongoing nightmares related to his service experiences.  He was assessed to suffer from mild and transient decrease in work efficiencies due to his PTSD.  He was able to manage his emotions and was doing well despite the trauma that he witnessed in Vietnam.  

Likewise, in July 2012 and in August 2012, VA examination opinions resulted in findings that the Veteran's service-connected disabilities did not preclude gainful employment.  In July 2012, a VA psychologist determined that the Veteran's PTSD would only impose minor limitations on employment.  The Veteran had good social skills, though he could be abrasive at times.  He was alert and in possession of his cognitive abilities.  He was able to communicate, remember, and follow instructions.  There was mild problems with concentration and his tolerance for stress was reduced, but he was assessed to be capable of any number of work-like activities.  An August 2012 VA physician determined that the Veteran's residuals of prostate cancer, coronary artery disease, tinnitus, and foot disabilities did not preclude sedentary or nonsedentary tasks associated with employment, to include sitting, standing, walking, holding, bending, lifting, carrying, driving, communicating, remembering, following instructions, use of judgment, insight, thinking abstractly, adapting to changes and stress, and concentration, among other skills.

Finally, in April 2016, the Veteran also underwent additional VA examinations, and those examinations resulted in opinions that his service-connected disabilities did not preclude gainful employment.  With regard to his PTSD, after mental status examination and interview, the examiner determined that the Veteran would be able to perform sedentary tasks associated with employment.  His limitations due to his PTSD were mild to moderate in degree.  He was noted to suffer from sleep impairment, to include nightmares.  The remainder of his symptoms were mild to moderate.  A severe impairment to occupational functioning was not found on examination.

The Board notes that the Veteran is currently in receipt of a 50 percent rating for his PTSD.  That rating takes into account the Veteran's impairment to earning capacity due to his mild to moderate PTSD symptoms, such as his sleep impairment, his tendency to isolate, his panic attacks, and his hypervigilence, as he described in his December 2015 statement.  However, when weighing the probative and persuasive evidence of record, the Board finds that his PTSD does not preclude substantially gainful employment.  The record demonstrates that the Veteran was employed for many years in a career that lead to significant income.  From his employer statements, it does not appear that his PTSD symptoms resulted in his termination of employment.  His most recent employer did not report such to be the case.  The Veteran has also not reported that to be the case, but has instead stated that he stopped working due to an on-the-job injury, not wanting to continue to travel, and feeling tired from working.  The Board does not doubt that his PTSD symptoms affected his employment, such as when he had trouble getting along with co-workers, however, the evidence does not demonstrate that these symptoms in fact precluded gainful employment.  The two positive opinions in this case are generally vague as to why the Veteran's PTSD was so severe so as to preclude employment.  The opinions note his symptoms, however, they do not explain why those symptoms were so severe as to make it impossible for the Veteran to work in gainful employment.  The record shows that the Veteran suffered from a sleep impairment for many years, yet was still able to maintain a full-time job that required social interaction, travel, and other sedentary and non-sedentary duties.  Throughout the appeal period, he has been assessed to suffer from moderate PTSD symptoms, as evidenced by his 50 percent rating.  While his PTSD results in a psychological limitations, the evidence does not demonstrate that these limitations preclude gainful employment when taking into consideration the Veteran's normal mental status examinations, demonstrated social abilities, and stable, skilled work history.  From the above evidence, the Board finds that the Veteran's PTSD is not so severe as to meet the criteria for a TDIU.

In that regard, the medical evidence also does not show that the Veteran's other service-connected disabilities, to include residuals of prostate cancer, tinnitus, a heart disability, and a foot disability, preclude employment.  While they might interfere with his physical functioning, the 2016 VA examiner determined that they do not preclude sedentary or non-sedentary work, and there is no competent medical evidence to contradict that finding.

Accordingly, after taking into consideration the severity of the Veteran's service-connected disabilities, his level of education, special training, and previous work, the Board finds that the criteria for a TDIU have not been met, and the claim must be denied.


ORDER

A TDIU is denied.



____________________________________________
L. M. BARNARD	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


